Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 1 of 29




                                                      EX. 9
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 2 of 29
                                                              SEAN ROUND


      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK
      --------------------------------------------------

      DARCY M. BLACK,

                                       Plaintiff,

            -vs-


      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                       Defendants.

      --------------------------------------------------

                                       Examination Before Trial of

      SEAN ROUND, taken pursuant to the Federal Rules of Civil

      Procedure, in the law offices of GRECO TRAPP, PLLC, 1700

      Rand Building, 14 Lafayette Square, Buffalo, New York,

      taken on November 20, 2017, commencing at 9:07 A.M., before

      MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 3 of 29


                                                                                    15



 1   A.   Community and personal health, workplace safety

 2        standards, things like that.

 3   Q.   Is that the normal four-year program?

 4   A.   Uh-huh.      Yes.

 5   Q.   Where did you go to high school?

 6   A.   Sweet Home.

 7   Q.   When did you graduate?

 8   A.   1995.

 9   Q.   So let's go back to 1995.                 When you were in high

10        school, did you work?

11   A.   Yes, I did.

12   Q.   Where did you work?

13   A.   A bunch of places.            Pizzerias, Buffalo Athletic

14        Center, Alladin's Carpet Cleaning, Tops.

15   Q.   Okay.     We 'l l s t a r t w i t h y o u r h i g h s c h o o l - - a f t e r

16        high school where did you work?                    Di d y o u h a v e a

17        full-time job when you graduated?

18   A.   No.     I just worked some part-time jobs.

19        Full-time hours, part-time jobs.                     I moved to

20        Florida right after I graduated.

21   Q.   Part-time jobs, full-time hours?

22   A.   No.     Sorry.      We're talking high school.                  We 'r e

23        going back a little ways.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 4 of 29


                                                                         16



 1   Q.   You graduated high school.             Did you go directly

 2        to college?

 3   A.   Yes, I did.

 4   Q.   Where?

 5   A.   N Triple C for one year.

 6   Q.   What did you major in?

 7   A.   At N Triple C?        General studies.

 8   Q.   Did you complete it?

 9   A.   I transferred after one year.              Technically, I did

10        not complete the two-year program.

11   Q.   What was the two-year -- or, just general

12        studies, right.        Where did you transfer to?

13   A.   Buffalo State.

14   Q.   So you would have been at Buffalo State College

15        in 1997?

16   A.   Uh-huh.

17   Q.   You have to answer.

18   A.   Yes.

19   Q.   How long were you there then?

20   A.   Two years.      Transferred to Brockport for a year

21        and a half.

22   Q.   Two years.      That was from '97 until when?

23   A.   '9 7- '99 .




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 5 of 29


                                                                                        53



 1        p r e - c h e c k w r i t i n g r e p o r t , p a y p e r i o d 2 /1 9 / 0 7 to

 2        -- strike that.             2/ 19 /0 7 t o 2 / 1 9 / 0 7 .      Do y o u s e e ,

 3        Mr. Round, it's Bates 1307, where it says that

 4        you made three hundred forty-six dollars and

 5        seventy-five cents and worked thirty-six and a

 6        half hours?

 7   A.   Y e s , I do .      Sorry.

 8   Q.   Okay.      And --

 9   A.   Doesn't quite add up to ten dollars hour.

10   Q.   Do you recognize that as being nine dollars and

11        fifty cents an hour?

12   MR. OPPENHEIMER:            Objection.

13   THE WITNESS:          I don't recognize that as a rate of

14        pay.      I know ten times thirty-six point five

15        isn't three forty-six point seven.                           I know that.

16   BY MS. GRECO:

17   Q.   But does it refresh your recollection that you

18        earned nine dollars and fifty cents an hour?

19   A.   It refreshes my recollection that I did not get

20        paid ten dollars an hour.

21   Q.   Fair enough.           Now, when you started at Black

22        Angus Meats, did they have any written policies

23        or procedures that you were given?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 6 of 29


                                                                                      54



 1   A.   Not that I recall.

 2   Q.   Was there any employment handbook that you

 3        received?

 4   A.   No .

 5   Q.   At any time that you were employed there, did you

 6        receive an employment handbook?

 7   A.   Not that I recall.

 8   Q.   At any time that you were employed there, did you

 9        receive any policies or procedures?

10   A.   Not that I recall.

11   MR. OPPENHEIMER:            Form.

12   BY MS. GRECO:

13   Q.   Okay.       At a n y t i m e t h a t y o u w e r e e m p l o y e d t h e r e ,

14        did you receive any training regarding

15        discrimination, harassment, hostile environment

16        or retaliation?

17   A.   Uh -u h .    No.

18   Q.   At any time you were employed there, did you

19        receive job training?

20   A.   As in training to do what they were asking me to

21        do ?

22   Q.   Yes.

23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 7 of 29


                                                                                   55



 1   Q.   Okay.      Now, let's talk about when you first

 2        started.       What were you trained in?

 3   A.   First thing, I was on the wrapping table.

 4   Q.   What does that entail?

 5   A.   Wrapping cuts of meat and chicken, fish for

 6        customers or for the freezer.

 7   Q.   Is there a certain way to wrap those items?

 8   A.   Yes, there is.

 9   Q.   W h o t r a i n e d y o u t o d o t h a t , if y o u r e c a l l ?

10   A.   Everybody who was around.                 I don't recall who

11        initially took me on the first day and showed me

12        the wrapping table, but everybody kind of pitches

13        o u t an d h e l p s o u t w i t h n e w p e o p l e so - -

14   Q.   Do you recall what your hours of work were there?

15   A.   They weren't set and -- not initially, no.                           I

16        don't recall.          I believe it was like ten to six

17        kind of thing or something like that.

18   Q.   Were you given a schedule?

19   A.   Weekly a schedule came out that was posted.

20   Q.   Was it your understanding that whatever hours

21        were posted for you, that was the time you were

22        supposed to be there by?

23   A.   Yes.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 8 of 29


                                                                                       56



 1   Q.   And you were supposed to stay and then leave at

 2        the time --

 3   A.   That's correct.

 4   Q.   -- you were scheduled?

 5               W h e n y o u w e r e e m p l o y e d t h e r e , if y o u n e e d e d

 6        time off, what was the procedure that you would

 7        have to go through --

 8   MR. OPPENHEIMER:           Form.

 9   BY MS. GRECO:

10   Q.   -- to request -- strike that.                     If y o u d e s i r e d

11        t i m e o f f , w h a t , if a n y t h i n g , w o u l d y o u h a v e t o

12        do ?

13   A.   Communication and some notice.

14   Q.   And who did you have to communicate it to?

15   A.   Diane, because she wrote the schedule.

16   Q.   Okay.      Was it your experience that if you asked

17        for time off, you received it?

18   A.   Yes.     With notice.

19   Q.   And during the time you were at Black Angus

20        Meats, were you always paid for all of your work

21        by check?

22   A.   Yes.

23   Q.   Were you ever paid in cash?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 9 of 29


                                                                                       57



 1   A.   No.     Can I just say about the time off?                          That's

 2        more for recreational.                   If y o u h a d a n a p p o i n t m e n t

 3        or something, even though you didn't provide a

 4        lot of notice, they honored those type of things,

 5        doctors' appointments.                   That was for more if you

 6        n e e d e d a day o f f , t h a t 's w h a t I r e f e r r e d to , a

 7        day off.         If s o m e t h i n g c a m e u p , t h e y w e r e a l w a y s

 8        very flexible for that type of thing.                            I just

 9        wanted to be clear.

10   Q.   Is it fair to say you never really had a problem

11        getting time off, whether it was medical

12        n e c e s s i t y or s o m e t h i n g e l s e ?

13   A.   Correct.

14   Q.   Did you play in a football league or something of

15        that nature?

16   A.   Yes, I did.

17   Q.   Can you tell me about that.

18   A.   Saturday mornings.

19   Q.   Do you recall what time it was?

20   A.   Games ranged anywhere from nine to one maybe.

21        G a m e s a r e an h o u r l o n g .

22   Q.   So they would have different start times?

23   A.   Yes.      You would have a schedule for the season.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 10 of 29


                                                                                      58



 1   Q.   Okay.      And how long is that season, generally?

 2   A.   Ten weeks, I believe.

 3   Q.   And were you able to -- strike that.                          How were

 4        you able to accommodate that schedule at work?

 5   A.   I h a d s o m e S a t u r d a y s off .     Sometimes I missed

 6        games, and then other times I would play and come

 7        to work right after.

 8   Q.   And would you have to request the ability to do

 9        that from anyone?

10   A.   If it was during work, then yes.

11   Q.   Who would you make that request to?

12   A.   Diane.

13   Q.   Did you have any problem being accommodated for

14        that?

15   A.   No .

16   Q.   Did you receive any employment benefits while you

17        were employed at Black Angus Meats?

18   A.   I did.

19   Q.   What employment benefits did you receive?

20   A.   A supplemental insurance.                   They wanted to try to

21        provide something for insurance.                       As a s m a l l

22        b u s i n e s s , it 's e x p e n s i v e t o d o , b u t t h e y w a n t e d

23        to try to give me something.                     So they were able




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 11 of 29


                                                                                       64



 1   Q.   What does promoted mean to you?

 2   A.   T o m e , it m e a n s j o b t i t l e , r e s p o n s i b i l i t i e s .

 3   Q.   Okay.      Did your job title ever change?

 4   A.   No .

 5   Q.   Okay.      While you were employed at Black Angus

 6        Meats, did you ever become aware of any

 7        complaints by anyone of discrimination,

 8        harassment, hostile environment or retaliation?

 9   A.   No .

10   Q.   W h i l e y o u w e r e e m p l o y e d a t B l a c k A n g u s M e a t s , at

11        any time do you recall anyone ever doing an

12        investigation?

13   A.   No .

14   MR. OPPENHEIMER:             Form.

15   THE WITNESS:          Not to my knowledge.

16   BY MS. GRECO:

17   Q.   Only asking for your knowledge.

18   A.   Okay.

19   Q.   Have you ever had any problem with your

20        license -- driving license?

21   MR. OPPENHEIMER:             Form.

22   THE WITNESS:          No .

23   BY MS. GRECO:




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 12 of 29


                                                                                      65



 1   Q.   Anything to do with hazards?

 2   MR. OPPENHEIMER:            Form.

 3   THE WITNESS:         Anything to do with hazards, meaning?

 4   BY MS. GRECO:

 5   Q.   Car hazards.

 6   A.   I don't understand, but no.

 7   Q.   You said you started working at Black Angus

 8        Meats.       We looked at your first paycheck --

 9        strike that.           We l o o k e d a t t h e d e t a i l r e g a r d i n g

10        your first paycheck, which is Exhibit 2.                              Black

11        Angus Meats calls them pre-check writing reports.

12        Do you recall how long after that you received an

13        increase in your hourly rate?

14   A.   I do n o t .

15   Q.   Let me show you what's been marked as Exhibit 3,

16        which is Sean Round's payroll pre-check writing

17        report for pay periods 3/5/2007 and 3/12/2007.

18        If you look, it's Bates DEF1331 and DEF1339.

19        They are intentionally not consecutive.                              They

20        represent two separate things.                       Do you see the

21        f i r s t o n e , p a y p e r i o d 3 / 5 / 0 7 t o 3 /1 2 / 0 7 ?    It

22        indicates you made three hundred eighty dollars

23        and you worked forty hours.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 13 of 29


                                                                                         67



 1   A.   From what I recall, it was just after the month I

 2        had been there, I had shown, you know, the

 3        ability and the want to pick up more

 4        responsibilities and work more and help out in

 5        other areas where needed.                     And with that, that

 6        was worth the fifty cents to them to honor my

 7        original request for a young man that was single

 8        a n d h a d b i l l s , t e n b u c k s w as t h e m i n i m u m .      I' m

 9        assuming I had to prove it.                      They didn't tell me

10        that, but I'm assuming after a month they gave me

11        the fifty cents.              They felt I earned it.

12   Q.   Okay.      Do y o u r e c a l l w h e n y o u r e c e i v e d y o u r n e x t

13        increase?

14   A.   I do n o t .

15   Q.   Showing you Exhibit 4 for the record.                             It's Sean

16        Round's payroll pre-check writing report for pay

17        p e r i o d e n d i n g - - w e l l , f o r p a y p e r i o d 5 / 2 7 / 07 to

18        6 / 3 / 2 0 0 7 a n d 6 /4 /2 0 0 7 t h r o u g h 6 /1 0 / 2 0 0 7 .   Looking

19        a t t h e f i r s t p a g e , B a t e s D E F 1 4 1 8 , do y o u s e e

20        where it has four hundred dollars and forty hours

21        for you?

22   A.   Uh-huh.        Yes.

23   Q.   At the time you recognize you were making ten




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 14 of 29


                                                                          68



 1        dollars an hour?

 2   A.   Yes.

 3   Q.   I would like to show you the next Bates page,

 4        DEF1425, where it indicates you were making four

 5        hundred forty dollars at -- for forty hours of

 6        work.

 7   A.   Yes.

 8   Q.   Do you recognize that -- well, how much was your

 9        hourly rate at that time?

10   A.   Well, that would be more than ten dollars an

11        hour.

12   Q.   Do you recognize it as eleven dollars an hour?

13   A.   Yes.

14   Q.   Okay.      And do you recall how you became aware

15        that you were getting this pay raise?

16   A.   I believe at that point is when I started

17        delivering.         Somewhere around there.

18   Q.   W h e n y o u s a y y o u b e l i e v e , do y o u k n o w ?

19   A.   I don't.

20   Q.   So there came a time when you began delivering?

21   A.   Yes.

22   Q.   What, in your mind, marks that differential?

23   MR. OPPENHEIMER:           Form.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 15 of 29


                                                                                          74



 1   A.   I do n o t .

 2   Q.   I'm going to show you what's been marked as

 3        E x h i b i t 5 , w h i c h , f o r t h e r e c o r d , is S e a n R o u n d ' s

 4        payroll pre-check writing report for pay periods

 5        9 / 3 / 2 0 0 7 t o 9 / 9 / 2 0 0 7 a n d 9 /1 0 / 2 0 0 7 t o 9 / 1 7 / 2 0 0 7 .

 6        I would like to show you the first page of this

 7        two-page document.                It says DEF1523 on the

 8        bottom.

 9   A.   Uh-huh.

10   Q.   Do you see for your name it says you were making

11        four hundred forty dollars for forty hours of

12        work?

13   A.   Yes.

14   Q.   Do you recognize that as eleven dollars an hour?

15   A.   Yes.

16   Q.   Now, looking at the next one, which was the pay

17        p e r i o d 9 / 1 0 / '7 -9 /1 7 / ' 7 .   Do you see where it has

18        your name and address, four hundred eighty

19        dollars for forty hours of work?

20   A.   Yes.

21   Q.   And how much was your hourly rate at that time?

22   A.   I t a d d s u p , to m e , t o b e t w e l v e d o l l a r s a n h o u r .

23   Q.   Do you recall now receiving twelve dollars an




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 16 of 29


                                                                                    75



 1        hour at that time?

 2   A.   I recall receiving it.                At t h e t i m e , I d o n o t

 3        recall.       But since it's stated there, I guess it

 4        was then.        I can't say I remember September of

 5        '07 I received the increase.

 6   Q.   You recall there was an increase at some point

 7        from eleven dollars an hour to twelve dollars an

 8        hour?

 9   A.   Yes.

10   Q.   M y q u e s t i o n i s , w h a t , if a n y , j o b d u t i e s o f y o u r s

11        changed at that time?

12   A.   At that point, I received a store key to lock up

13        at the end of the night and set the alarm.                            I was

14        -- with that, you pull the cash register at the

15        end of the night, drop money in the safe.

16   Q.   Was that one of your regular duties?

17   A.   It was not.         It became as I closed the store.

18   Q.   That's my question.              When you went to twelve

19        dollars an hour --

20   A.   Yes.     Yes.

21   Q.   -- did that become one of your job duties?

22   A.   And my delivery routes increased.

23   Q.   A n d how d i d y o u get t h e o p p o r t u n i t y to d o t h i s ?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 17 of 29


                                                                                            79



 1   Q.   Showing you what's been marked as Exhibit 8.                                    For

 2        the record, this is Sean Round's W-2 report 2009.

 3        I a s k y o u t o l o o k a t D E F 2 7 5 0 a n d a s k i f yo u

 4        recall that your earnings for 2009 at Black Angus

 5        M e a t s w e r e t h i r t y -t h r e e t h o u s a n d e i g h t e e n d o l l a r s

 6        and thirty cents?

 7   A.   Yes.

 8   Q.   I'm going to show you what's been marked as

 9        E x h i b i t 9 , w h i c h , f o r t h e r e c o r d , is S e a n R o u n d ' s

10        payroll pre-check writing report for pay periods

11        1 / 1 8 / 2 0 1 0 t o 1 /2 4 / 2 0 1 0 a n d 1 /2 5 / 2 0 1 0 t o

12        1/31/2010.           And I would like you first to look at

13        the first page, DEF2355.                       And note for the record

14        the second page is DEF2361.

15                Do you see DEF2355 indicates the pay period

16        o f 1 /1 8 / 2 0 1 0 t o 1 / 2 4 / 2 0 1 0 ?     And under your name

17        it indicates you made three hundred fifty-four

18        dollars for twenty-nine point five hours of work.

19        Do you have any reason to believe that is not

20        accurate?

21   A.   No .

22   Q.   Okay.       Now, going to -- do you know what that is

23        per hour?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 18 of 29


                                                                                      80



 1   A.   I do n o t .

 2   Q.   Now, going to the next page of that document,

 3        DEF2361, where it says you were making five

 4        hundred three dollars and seventy-five cents for

 5        thirty-eight point seven five hours.                          Do y o u

 6        recognize that as you making thirteen dollars an

 7        hour?

 8   A.   W i t h o u t a c a l c u l a t o r , no .   But it sounds about

 9        right.

10   Q.   Do you recall there came a time where you were

11        raised to thirteen dollars an hour?

12   A.   Yes.

13   Q.   Let me show you what's been marked as Exhibit 10.

14        I t ' s S e a n R o u n d ' s W -2 r e p o r t 2 0 1 0 .   I' ll h a v e y o u

15        l o o k a t t h i s d o c u m e n t w h i c h i s D E F 2 7 6 3 ( si c ) an d

16        show you where it says that your wages, tips and

17        other compensation for the year 2010 were

18        thirty-five thousand three hundred forty-five

19        dollars and twenty-one cents.                      Do y o u r e c o g n i z e

20        that being accurate that you would have received

21        for a W-2?

22   A.   Yes.

23   Q.   Do you recall receiving any other compensation




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 19 of 29


                                                                                 102



 1        out whenever they needed any help.

 2   Q.   S o y o u w o u l d g o in a n d y o u c o u l d p a c k m e a t o r

 3        whatever?

 4   MR. OPPENHEIMER:            Form.

 5   THE WITNESS:         Yes.

 6   BY MS. GRECO:

 7   Q.   My question is, have you worked there after

 8        January 11th, 2015?

 9   A.   Yes.

10   Q.   Do you continue to work there?

11   A.   I wouldn't use the word continue.                     I continue to

12        be a v a i l a b l e w h e n t h e y n e e d me .

13   Q.   When is the last time you worked there?

14   A.   August of this year.

15   Q.   Of this year.

16   A.   For one day, one night.                Covering some vacations

17        on a Friday night.             They had some people out.

18   Q.   How about before that?

19   A.   I d o n 't r e c a l l .   Probably the fall prior, deer

20        season.

21   Q.   Fall of 2015?

22   A.   I guess.

23   Q.   You said -- I'm sorry.                A u g u s t o f ' 1 7 --




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 20 of 29


                                                                                    103



 1   A.   Yes.

 2   Q.   -- you worked there one night.                     You said prior to

 3        that would have been deer season, which would

 4        have been when?

 5   A.   F a l l o f ' 16 .     I may have covered something

 6        between August and last deer season.                         I d o n 't

 7        recall.       It ' s v e r y s p o r a d i c a t t h i s p o i n t .

 8   Q.   All these times that you are working, you are

 9        getting fourteen fifty an hour or had you

10        received a raise?

11   MR. OPPENHEIMER:            Form.

12   THE WITNESS:         I have not received a raise.                     I have

13        n o t c o n f i r m e d t h e f o u r t e e n f i f t y , b u t I am

14        assuming.        It was nothing I ever discussed with

15        them.      It w a s m o r e a b o u t h e l p i n g t h e m t h a n i t i s

16        about the money at this point.                     Not something I

17        paid attention to.

18   BY MS. GRECO:

19   Q.   So do you consider yourself still an employee of

20        theirs?

21   MR. OPPENHEIMER:            Form.

22   THE WITNESS:         No .    Somebody who is capable of

23        performing the duties and then if they need some




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 21 of 29


                                                                                 104



 1        help, someone who can help.

 2   BY MS. GRECO:

 3   Q.   D i d you g e t a W- 2 f r o m B l a c k A n g u s M e a t s f o r the

 4        year 2016?

 5   A.   I think so.        Maybe.       I don't recall.           I would

 6        have to look, check my records.

 7   Q.   Well, you recall working deer season in 2016?

 8   A.   It might have only been a handful of days doing

 9        some helping, which I wouldn't even allow them to

10        pay me for three hours of my work.                     They have

11        been very good to me over the years and fair.

12        And a lot of times I will offer my help and if

13        it 's a c o u p l e h o u r s , I w o n 't p u n c h i n f o r t h a t .

14   Q.   If you work at deer season, that would be a

15        couple hours, would it?

16   MR. OPPENHEIMER:          Form.

17   THE WITNESS:        It a l l d e p e n d s .   Like I said, I'm not a

18        full-time employee anymore.                 They have a full

19        crew running deer season.                 They need some help

20        for a few hours, whether it's loading barrels of

21        bones in the back of a truck or wait on the front

22        counter.

23   BY MS. GRECO:




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 22 of 29


                                                                                       105



 1   Q.   That's what I'm trying to find out.                          In August of

 2        2017, you said you were there for a night.                              What

 3        did you do?

 4   A.   I w o r k e d i n t h e f r o n t of t h e s t o r e , w a i t e d o n

 5        c u s t o m e r s an d c l o s e d the s h o p u p .

 6   Q.   Were you paid for that?

 7   A.   Yes, I was.

 8   Q.   That was by a paycheck?

 9   A.   Yes, I believe so.

10   Q.   Okay.      And deer season, fall of 2016, did it go

11        into 2017?

12   A.   No .

13   Q.   A p p r o x i m a t e l y h o w m a n y h o u r s do y o u t h i n k y o u

14        helped out?

15   A.   I can't recall.

16   Q.   Because I note in one season you made eight

17        thousand three hundred thirteen dollars for deer

18        season.

19   A.   That's not necessarily just deer season.

20   MR. OPPENHEIMER:            Form.

21   THE WITNESS:         I said I can't recall in what capacity

22        I worked through the year.                    D e e r s e a s o n i s a bi g

23        draw for help.            Vacation, short-staffness.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 23 of 29


                                                                                     106



 1   BY MS. GRECO:

 2   Q.   All right.         For the year 2014 which is -- for the

 3        year 2014 you testified that you earned eight

 4        thousand three hundred thirteen dollars and

 5        ninety-seven cents from Black Angus Meats.

 6   A.   T h a t ' s w h a t m y W -2 s a y s .

 7   Q.   That's after you had transitioned from there in

 8        2013?

 9   MR. OPPENHEIMER:            Form.

10   BY MS. GRECO:

11   Q.   You said early 2013 you transitioned from there?

12   MR. OPPENHEIMER:            Form.

13   THE WITNESS:         It w a s a s l o w t r a n s i t i o n .

14   BY MS. GRECO:

15   Q.   So m y q u e s t i o n i s , c o u l d t h a t a m o u n t o f m o n e y

16        represent your work during deer season and

17        helping out whenever they needed you in addition

18        to your full-time job?

19   MR. OPPENHEIMER:            You are asking him to guess.

20   THE WITNESS:         Yes.

21   MS. GRECO:        I' m a s k i n g i f h e k n o w s .

22   MR. OPPENHEIMER:            Y o u s a i d c o u l d it .

23   BY MS. GRECO:




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 24 of 29


                                                                                     114



 1   A.   Yes.

 2   Q.   Do you recall her packing meat?

 3   A.   Yes.

 4   Q.   And were people buddied up?                  Do y o u k n o w w h a t I

 5        mean by that?          Strike that.          Were employees

 6        partnered with each other relative to wrapping

 7        and packing?

 8   A.   Not scheduled.           We w o u l d w o r k i n t e a m s , but t h e r e

 9        was no appointed teams.

10   Q.   Okay.     So w i t h r e g a r d t o t e a m s , w h o w a s o n

11        Darcy's team?

12   A.   For a while there, Mark.                I m e a n , we a l l r o t a t e d .

13        I worked with Darcy.              Everyone did.           A s fa r a s I

14        can remember, the way the pack room evolved over

15        t i m e , a s we g o t b u s i e r , t h e s e t u p w a s a l i t t l e

16        different.        The flow was a little different.                         For

17        a while there, I know Mark was on that side of

18        the room with Darcy for the most part.

19   Q.   And you were there.             And anyone else that you can

20        recall?

21   A.   Keegan, Jamie LaPress filled packs.                       Debbie

22        filled packs.          I mean, a lot of people

23        intermittently.           Everybody would fill packs to




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 25 of 29


                                                                             125



 1   BY MS. GRECO:

 2   Q.   Strike that.       Black Angus Meats, from the time

 3        you were employed there -- let's start when you

 4        first started.        Did they have a butcher?

 5   MR. OPPENHEIMER:         Form.

 6   THE WITNESS:       A meat cutter, yes.

 7   BY MS. GRECO:

 8   Q.   A meat cutter.        How many meat cutters did they

 9        have when you started in 2007?

10   A.   They had a handful of people that were capable of

11        cutting meats.        Tommy was the primary cutter.                    He

12        was not the only one that was able to trim a loin

13        and cut a loin, though.

14   Q.   Are you saying there were more than --

15   A.   I knew how to trim a tenderloin.                If I n e e d e d t o

16        do that and Tommy wasn't there, well, then I

17        did.     That doesn't make me a butcher.

18   Q.   That's why I asked you about a butcher.                    How many

19        butchers were at Black Angus Meats?

20   A.   Then zero.       I mean, there were people who would

21        just cut meat there.          I d o n ' t k n o w i f T o m m y 's a

22        certified butcher.

23   MR. OPPENHEIMER:         Off the record.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 26 of 29


                                                                             130



 1   A.   Yes.

 2   Q.   Did you ever work with her?

 3   A.   Yes.

 4   Q.   And what job did she perform?

 5   A.   Same.      Work in the front, wrap meat, fill meat

 6        packs.

 7   Q.   I don't know if I asked.                 Did I ask what job

 8        duties Mark Leible had?                 Do you recall what his

 9        job duties were?

10   A.   Same.

11   Q.   Did you work with Nicole Seibert?

12   A.   Yes.

13   Q.   W h a t w e r e h e r j o b d u t i e s , as y o u r e c a l l ?

14   A.   Same.

15   Q.   I didn't ask you.             Over the lunch break, you

16        didn't discuss the case with anyone, did you?

17   A.   No.     My w i f e .

18   Q.   When you are under oath, you can't speak about it

19        until you are done.              When you are not under oath

20        anymore, you can do what you want, but not until

21        it's done.

22   A.   Okay.

23   Q.   Do you recall Roseanna Barnes being Darcy




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 27 of 29


                                                                            138



 1        anything in the cooler that needed to be wrapped

 2        that can't sit overnight, that kind of thing.

 3        Breaking down equipment, cleaning it, putting it

 4        back together.

 5   Q.   What job duties did -- strike that.                      Did you ever

 6        work with Nicole Seibert?

 7   A.   Yes.

 8   Q.   Can you tell me what -- does she work regularly?

 9   A.   Yes.

10   MR. OPPENHEIMER:           Form.

11   BY MS. GRECO:

12   Q.   Okay.     How many hours did she work a week based

13        on your observation?

14   A.   I don't know.

15   Q.   What job did she work?

16   A.   Same as everyone.

17   Q.   D i d s h e o p e n o r c l o s e t h e s t o r e , to y o u r

18        knowledge?

19   A.   Yes.     Both.

20   Q.   Do you ever recall anyone saying to Mr. LaPress

21        in these or similar words, oh, are you stoned

22        today?

23   A.   No .




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 28 of 29


                                                                                         172



 1   A.   Yes.     The front door is about fifteen feet from

 2        the street.

 3   Q.   That street, is that Niagara Falls Boulevard?

 4   A.   Yes.

 5   Q.   So it's a very busy street?

 6   A.   Very busy.

 7   Q.   And were you ever aware of anyone coming into

 8        Black Angus Meats, during the time that you were

 9        employed there, seeking to respond to that help

10        wanted sign?

11   A.   Yes.

12   Q.   Were you trained on what to do if someone came in

13        that way?

14   A.   Yes.

15   Q.   What were you supposed to do?

16   A.   Receive the application --

17   Q.   Do you give --

18   A.   -- bring it to Diane.                 If Diane had a minute, she

19        would usually talk to the person right there,

20        k i n d o f a s k t h e m s o m e q u e s t i o n s , to w h i c h I d i d

21        not stay and listen.                If s h e w a s v e r y b u s y , s h e

22        would tell them she'd give them a call.

23               O c c a s i o n a l l y , we w o u l d h a v e a p p l i c a n t s t h a t




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-10 Filed 09/19/19 Page 29 of 29


                                                                              173



 1        would come without the sign up, in which they

 2        were told we are not hiring at the moment and we

 3        will hold your application.

 4   Q.   Approximately how many people do you think have

 5        given you applications during the time you were

 6        employed there?

 7   A.   I couldn't tell you.               I really couldn't give you

 8        a number that would be close to accurate.                      I

 9        r e a l l y c o u l d n ' t.   Not something I even thought

10        about keeping track of.

11   Q.   Did you ever have African-American people give

12        you applications?

13   A.   Maybe.        I don't recall.

14   Q.   So you have no recollection?

15   A.   Right.        It was usually you are working, here, let

16        me take that from you and back to work.

17   Q.   Okay.       So is i t f a i r t o s a y i f y o u d o n ' t h a v e a

18        recollection of any one person who was

19        African-American, you don't know what happened

20        afterwards?

21   A.   Correct.

22   Q.   Do you know any African-American person who

23        applied for employment at Black Angus Meats?




                                  Sue Ann Simonin Court Reporting
